Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 11, 2020                                                                              Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                        David F. Viviano,
                                                                                                        Chief Justice Pro Tem
  161658(61)
                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  AHMED OMER,                                                                                        Richard H. Bernstein
                                                                                                     Elizabeth T. Clement
          Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                  SC: 161658                                          Justices

  v                                                               COA: 344310
                                                                  MCAC: 14-000013
  STEEL TECHNOLOGIES, INCORPORATED,
  and NEW HAMPSHIRE INSURANCE
  COMPANY,
             Defendants-Appellants.
  _________________________________________/

        On order of the Chief Justice, the motion of the Michigan Manufacturers
  Association to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  September 10, 2020, is accepted for filing.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                              September 11, 2020
                                                                             Clerk